2021 WI 64

                  SUPREME COURT         OF      WISCONSIN
CASE NO.:              2016AP308-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Dawn M. Prado,
                                 Defendant-Respondent-Cross Petitioner.

                         REVIEW OF DECISION OF THE COURT OF APPEALS
                         Reported at 393 Wis. 2d 526, 947 N.W.2d 182
                              PDC No:2020 WI App 42 - Published

OPINION FILED:         June 18, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         March 18, 2021

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Dane
   JUDGE:              David T. Flanagan, III

JUSTICES:
ANN WALSH BRADLEY, J., delivered the majority opinion of the
Court, in which REBECCA GRASSL BRADLEY, DALLET, HAGEDORN, and
KAROFSKY, JJ., joined. ROGGENSACK, J., filed a concurring
opinion, in which ZIEGLER, C.J., joined.
NOT PARTICIPATING:



ATTORNEYS:

      For the defendant-respondent-petitioner, there were briefs
filed by Anthony Jurek and AJ Attorney, the Law Office of Anthony
Jurek, Middleton. There was an oral argument by Anthony Jurek.


      For the plaintiff-appellant, there was a brief filed by
Michael C. Sanders, assistant attorney general; with whom on the
brief was Joshua L. Kaul, attorney general. There was an oral
argument by Michael C. Sanders.
    An amicus curiae brief was filed by Douglas Hoffer, assistant
city attorney, Stephen C. Nick, city attorney and City of Eau
Claire, Eau Claire.




                               2
                                                          2021 WI 64
                                                          NOTICE
                                            This opinion is subject to further
                                            editing and modification.   The final
                                            version will appear in the bound
                                            volume of the official reports.
No.    2016AP308-CR
(L.C. No.   2015CF859)

STATE OF WISCONSIN                      :              IN SUPREME COURT

State of Wisconsin,

            Plaintiff-Appellant-Petitioner,

      v.
                                                                FILED
Dawn M. Prado,                                             JUN 18, 2021

          Defendant-Respondent-Cross                           Sheila T. Reiff
                                                           Clerk of Supreme Court
Petitioner.




ANN WALSH BRADLEY, J., delivered the majority opinion of the Court,
in which REBECCA GRASSL BRADLEY, DALLET, HAGEDORN, and KAROFSKY,
JJ., joined. ROGGENSACK, J., filed a concurring opinion, in which
ZIEGLER, C.J., joined.




      REVIEW of a decision of the Court of Appeals.          Affirmed.



      ¶1    ANN WALSH BRADLEY, J.   Both the State of Wisconsin and

Dawn Prado seek review of a published decision of the court of

appeals, which determined that Wisconsin's incapacitated driver

provision contained within the implied consent statute, Wis. Stat.
                                                                        No.     2016AP308-CR



§ 343.305 (2017-18),1 is unconstitutional.2                     However, the court of

appeals additionally determined that under the facts of this case,

the application of the good faith exception to the exclusionary

rule allows for the admission of the blood test evidence Prado

sought to suppress.

       ¶2      The State asks us to review the court of appeals'

determination             that   the       incapacitated       driver     provision       is

unconstitutional.            Prado requests review of the court of appeals'

application of the good faith exception and its conclusion that

the evidence need not be suppressed despite the constitutional

violation.

       ¶3      We conclude that the incapacitated driver provision is

unconstitutional            beyond     a   reasonable      doubt.       The    provision's

"deemed"      consent       authorizes        warrantless      searches       that   do   not

fulfill any recognized exception to the warrant requirement and

thus the provision violates the Fourth Amendment's proscription of

unreasonable searches.

       ¶4      However, we further conclude that under the facts of
this       case,    law    enforcement        drew   Prado's    blood     in    reasonable

reliance       on    a     statute     that    had   not    been    determined       to   be



       All subsequent references to the Wisconsin Statutes are to
       1

the 2017-18 version unless otherwise indicated. As the court of
appeals did, we refer to Wis. Stat. § 343.305 as the "implied
consent" statute and the several subsections that pertain to
incapacitated drivers as the "incapacitated driver provision."

       State v. Prado, 2020 WI App 42, 393 Wis. 2d 526, 947
       2

N.W.2d 182 (reversing order of the circuit court for Dane County,
David T. Flanagan, III, Judge).

                                                2
                                                        No.   2016AP308-CR



unconstitutional.   Consequently, the good faith exception to the

exclusionary rule applies and the evidence resulting from the draw

of Prado's blood need not be suppressed.

     ¶5    Accordingly, we affirm the decision of the court of

appeals.

                                    I

     ¶6    On the evening of December 12, 2014, law enforcement was

called to a serious two-vehicle crash in Fitchburg.           An initial

investigation revealed that a black minivan had crossed the center

line and struck a red Pontiac.          Upon arrival, police found one

person deceased; one person, later identified as Prado, ejected

from a vehicle; and a third person, later identified as Deshonn

Banks, standing near one of the involved vehicles.

     ¶7    Fitchburg police officer Andre Poehnelt made contact

with Banks, who stated that he had been sleeping at the time of

the crash and was not the driver.       He further indicated that "Dawn"

was driving.

     ¶8    Dawn Prado had been thrown from her vehicle and was found
lying in a ditch.   An off-duty firefighter who came upon the scene

rendered aid to her.     He rolled Prado over and upon doing so

smelled the odor of intoxicants on her breath.

     ¶9    Ultimately, Prado was transported to a nearby hospital.

Officer Johnathan Parker was sent to the hospital to make contact

with Prado.    Upon Officer Parker's arrival at the hospital, he

found Prado intubated and unconscious.




                                    3
                                                              No.     2016AP308-CR



     ¶10      Despite Prado's unconscious state, Officer Parker read

to Prado the statutory "Informing the Accused" form.3                       Being

unconscious, Prado did not respond. Officer Parker then instructed

a nurse to conduct a draw of Prado's blood.             He did not apply for

a warrant and he testified that it did not occur to him to do so

because the incapacitated driver provision applied.                 A subsequent

test of Prado's blood revealed an alcohol concentration of 0.081

percent, over four times Prado's legal limit, which due to her

prior convictions was set at 0.02 percent.4

     ¶11      Prado was ultimately charged with nine separate counts

arising from the crash.5         She moved to suppress the blood test

results, arguing that the incapacitated driver provision sets

forth    an   unconstitutional    per       se   exception   to     the   warrant

requirement in cases where a driver is unconscious.


     3   See Wis. Stat. § 343.305(4).
     4   See Wis. Stat. § 340.01(46m)(c).
     5 Initially, Prado was charged with:         (1) homicide by
intoxicated use of a vehicle while having a prior intoxicant-
related conviction contrary to Wis. Stat. § 940.09(1)(a) and
(1c)(b); (2) homicide by use of a vehicle with a prohibited alcohol
concentration while having a prior intoxicant-related conviction
contrary to § 940.09(1)(b) and (1c)(b); (3) operating while
intoxicated causing injury as a second and subsequent offense
contrary to Wis. Stat. §§ 346.65(3p) and 346.63(2)(a)1.; (4)
operating with a prohibited alcohol concentration causing injury
as a second and subsequent offense contrary to §§ 346.65(3p) and
346.63(2)(a)2.; (5) operating while intoxicated as a fourth
offense contrary to §§ 346.63(1)(a) and 346.65(2)(am)4.; and (6)
operating with a prohibited alcohol concentration as a fourth
offense contrary to §§ 346.63(1)(b) and 346.65(2)(am)4.       Three
counts related to driving while having a detectable amount of a
restricted controlled substance in her blood were later added.

                                        4
                                                                  No.    2016AP308-CR



     ¶12    Agreeing      with   Prado,       the    circuit   court    granted     the

motion to suppress.        It determined that the blood draw was taken

without Prado's consent and without the authority of a search

warrant in violation of the Fourth Amendment. Further, it declined

to apply the good faith exception, concluding that Missouri v.

McNeely, 569 U.S. 141 (2013), clearly required a warrant and "the

claim of good faith cannot carry the day when a warrant was just

a phone call away and had been so available for well over a year."

     ¶13    The State appealed, and the court of appeals reversed

the circuit court's decision.            State v. Prado, 2020 WI App 42, 393

Wis. 2d 526, 947 N.W.2d 182.         Although its ultimate mandate was to

reverse, the court of appeals agreed with the circuit court

regarding the unconstitutionality of the incapacitated driver

provision.        Specifically, the court of appeals concluded that

"because the incapacitated driver provision purports to authorize

warrantless searches that do not fit within any exception to the

warrant    requirement,     the    searches         it    authorizes    will    always

violate the Fourth Amendment, unless the searches are justified by
a separate warrant exception."            Id., ¶64.

     ¶14    Further, the court of appeals reasoned that even if a

separate exception to the warrant requirement applied in a given

case,     "that    does    not    save     the       constitutionality         of   the

incapacitated driver provision."               Id.       In the court of appeals'

view, this is because "[i]f a court ultimately determines that

such a search is constitutional in any given case, it will be on

the basis of an exception such as exigent circumstances, not on


                                          5
                                                             No.   2016AP308-CR



the basis of anything set forth in the implied consent statute

itself."     Id.

       ¶15   Where the court of appeals diverged from the circuit

court was in its application of the good faith exception. Contrary

to the circuit court, the court of appeals determined that "the

State has met its burden to show that the officer who ordered the

warrantless blood draw acted in objective good-faith reliance on

the incapacitated driver provision."            Id., ¶73.    Accordingly, it

concluded that the blood test results need not be suppressed. Id.,

¶74.

       ¶16   Both the State and Prado petitioned for review of the

court of appeals' decision.     The State asked this court to review

the court of appeals' conclusion that the incapacitated driver

provision is unconstitutional, while Prado sought review of the

court of appeals' determination that the good faith exception

applies and precludes suppression of the blood test evidence. This

court granted both petitions.

                                      II
       ¶17   This   case   requires        us   to   first    determine    the

constitutionality of the incapacitated driver provision.                   The

constitutionality of a statute presents a question of law we decide

independently of the determinations rendered by the circuit court

and court of appeals.       State v. Weidner, 2000 WI 52, ¶7, 235

Wis. 2d 306, 611 N.W.2d 684.          A party challenging a statute as

unconstitutional must demonstrate that it is                 unconstitutional

beyond a reasonable doubt.      State v. Wood, 2010 WI 17, ¶15, 323
Wis. 2d 321, 780 N.W.2d 63.
                                      6
                                                   No.   2016AP308-CR



     ¶18   We are also asked to determine whether the good faith

exception to the exclusionary rule applies in this case.         The

application of the good faith exception is likewise a question of

law we review independently of the decisions of the circuit court

and court of appeals.     State v. Scull, 2015 WI 22, ¶17, 361

Wis. 2d 288, 862 N.W.2d 562.

                                III

     ¶19   We begin by setting forth the statutory provisions on

which our analysis centers.    Next, we recount the history of the

issue now before us in previous litigation before the court of

appeals, this court, and the United States Supreme Court.       With

this background in hand, we then address the constitutionality of

the incapacitated driver provision.6     Finally, we turn to the

application of the good faith exception to the exclusionary rule.

                                 A

     ¶20   In an effort to curb the devastating effects of drunk

driving on Wisconsin roads, this state (like all others) has passed

laws prohibiting operating while intoxicated and operating with a
prohibited alcohol concentration.     See Wis. Stat. § 346.63(1).

Further, Wisconsin has passed an implied consent law, which is

     6 Prado contends that the State lacks standing to petition
for review of the court of appeals' determination that the
incapacitated driver provision is unconstitutional because the
court of appeals' decision was not adverse to the State.      We
disagree. A decision that is "partially adverse to the State" is
sufficient to allow the State to appeal. State v. Bentdahl, 2013
WI 106, ¶21, 351 Wis. 2d 739, 840 N.W.2d 704. Although the court
of appeals ultimately decided in the State's favor, it also
determined   that   the   incapacitated   driver   provision  is
unconstitutional——a determination adverse to the State.

                                 7
                                                          No.   2016AP308-CR



designed to facilitate the gathering of evidence to remove drunk

drivers from the road.        State v. Zielke, 137 Wis. 2d 39, 41, 403

N.W.2d 427 (1987).

     ¶21    The implied consent statute, Wis. Stat. § 343.305(2),

provides:

     Any person who . . . drives or operates a motor vehicle
     upon the public highways of this state . . . is deemed
     to have given consent to one or more tests of his or her
     breath, blood or urine, for the purpose of determining
     the presence or quantity in his or her blood or breath,
     of alcohol, controlled substances, controlled substance
     analogs or other drugs, or any combination [thereof],
     when requested to do so by a law enforcement officer
     under sub. (3)(a) or (am) or when required to do so under
     sub. (3)(ar) or (b).
     ¶22    When   a   law   enforcement   officer   requests   a   specimen

pursuant to the implied consent law, the officer is required to

read to the suspect the "Informing the Accused" form.7          Wis. Stat.



     7   The "Informing the Accused" form provides:

     You have either been arrested for an offense that
     involves driving or operating a motor vehicle while
     under the influence of alcohol or drugs, or both, or you
     are the operator of a vehicle that was involved in an
     accident that caused the death of, great bodily harm to,
     or substantial bodily harm to a person, or you are
     suspected of driving or being on duty time with respect
     to a commercial motor vehicle after consuming an
     intoxicating beverage.

     This law enforcement agency now wants to test one or
     more samples of your breath, blood or urine to determine
     the concentration of alcohol or drugs in your system.
     If any test shows more alcohol in your system than the
     law permits while driving, your operating privilege will
     be suspended. If you refuse to take any test that this
     agency requests, your operating privilege will be
     revoked and you will be subject to other penalties. The
                                     8
                                                        No.     2016AP308-CR



§ 343.305(4).       The form is "designed to inform drivers of the

rights and penalties applicable to them."         State v. Piddington,

2001 WI 24, ¶18, 241 Wis. 2d 754, 623 N.W.2d 528 (quoting Cnty. of

Ozaukee v. Quelle, 198 Wis. 2d 269, 279, 542 N.W.2d 196 (Ct. App.

1995)).

     ¶23    It sets forth the consequences of refusing the test,

which     include   revocation   of   operating   privileges,     and   the

consequences of consenting to the test, i.e., that the results can

be used against the suspect in court.         Wis. Stat. § 343.305(4).

Essentially, the implied consent statute gives those who are

capable of responding a choice:       submit to the test and risk that

the results are presented in court, or refuse the test and face

license revocation and other civil penalties.         See § 343.305(9).

The court of appeals has described the operation of the implied

consent statute as follows:



     test results or the fact that you refused testing can be
     used against you in court.

     If you take all the requested tests, you may choose to
     take further tests. You may take the alternative test
     that this law enforcement agency provides free of
     charge.    You also may have a test conducted by a
     qualified person of your choice at your expense. You,
     however, will have to make your own arrangements for
     that test.

     If you have a commercial driver license or were operating
     a commercial motor vehicle, other consequences may
     result from positive test results or from refusing
     testing, such as being placed out of service or
     disqualified.

Wis. Stat. § 343.305(4).

                                      9
                                                               No.   2016AP308-CR


     [T]he implied consent law is explicitly designed to
     allow the driver, and not the police officer, to make
     the choice as to whether the driver will give or decline
     to give actual consent to a blood draw when put to the
     choice between consent or automatic sanctions. Framed
     in the terms of "implied consent," choosing the "yes"
     option affirms the driver's implied consent and
     constitutes actual consent for the blood draw. Choosing
     the "no" option acts to withdraw the driver's implied
     consent and establishes that the driver does not give
     actual consent.    Withdrawing consent by choosing the
     "no" option is an unlawful action, in that it is
     penalized by "refusal violation" sanctions, even though
     it is a choice the driver can make.
State   v.   Padley,   2014   WI   App    65,    ¶39,   354   Wis. 2d 545,   849

N.W.2d 867.

     ¶24     When a suspect is unconscious or incapacitated, that

person obviously cannot respond to the choice presented by the

"Informing the Accused" form.                 Accordingly, officers are not

required to read the form to an unconscious person because such an

exercise would be "useless."             State v. Disch, 129 Wis. 2d 225,

233-34, 385 N.W.2d 140 (1986).

     ¶25     Addressing this scenario, Wis. Stat. § 343.305(3)(b)

provides:     "A person who is unconscious or otherwise not capable

of withdrawing consent is presumed not to have withdrawn consent

under this subsection . . . ."           As a result, if a law enforcement

officer has probable cause to believe that an incapacitated person

has violated the OWI statutes, the statute indicates that the

officer may take blood from the person for testing without a search

warrant.     § 343.305(3)(b).

     ¶26     Thus, as the court of appeals in this case set forth,

"on its face, the incapacitated driver provision purports to
authorize blood draws of incapacitated drivers solely based on

                                         10
                                                                    No.     2016AP308-CR



statutorily implied consent."              Prado, 393 Wis. 2d 526, ¶18.             The

instant case is not the first time we have wrestled with this

attribute of the incapacitated driver provision, and it is this

history to which we turn next.

                                            B

     ¶27     The issue we address today has taken a long and winding

road to get here.      It begins in 1993 with this court's decision in

State v. Bohling, 173 Wis. 2d 529, 494 N.W.2d 399 (1993).                            In

Bohling, the court determined that the dissipation of alcohol in

a person's bloodstream is a sufficient exigency so as to justify

a warrantless blood draw from a person arrested for a drunk driving

offense under ordinary circumstances.                Id. at 547-48.       This per se

exigency rule was the law in this state for 20 years.                         State v.

Kennedy, 2014 WI 132, ¶28, 359 Wis. 2d 454, 856 N.W.2d 834.

     ¶28     In 2013, the United States Supreme Court fundamentally

"changed the landscape of warrantless blood draws in Wisconsin"

and around the country with its decision in McNeely, 569 U.S. 141.

State   v.   Tullberg,       2014    WI    134,     ¶42,    359   Wis. 2d 421,      857
N.W.2d 120.      The    McNeely      Court        spurned   the    notion    that   the

dissipation of alcohol in the bloodstream constitutes a per se

exigency and instead determined that "[w]hether a warrantless

blood test of a drunk-driving suspect is reasonable must be

determined     case     by    case        based     on     the    totality     of   the

circumstances."       McNeely, 569 U.S. at 156.

     ¶29     The United States Supreme Court followed McNeely with

its decision in Birchfield v. North Dakota, 579 U.S. __, 136 S.
Ct. 2160 (2016).       There, the Court considered whether a law making
                                           11
                                                                 No.    2016AP308-CR



"it a crime for a motorist to refuse to be tested after being

lawfully arrested for driving while impaired" violates the Fourth

Amendment.      Id. at 2166-67.        In its analysis, the Court centered

on    the    search    incident   to   arrest     exception   to       the   warrant

requirement.         Drawing a distinction between a breath test and a

blood test, the Court concluded that "the Fourth Amendment permits

warrantless breath tests incident to arrests for drunk driving."

Id. at 2184.

       ¶30    The Court, however, indicated that a blood test is a

wholly separate matter.         Having previously recognized that a blood

test is an "intrusion[] beyond the body's surface" that implicates

"interests      in     human   dignity      and   privacy[,]"      Schmerber      v.

California, 384 U.S. 757, 769-70 (1966), the Birchfield Court

explained that the privacy interests that attend a blood test are

greater than those involved in a breath test.8             Birchfield, 136 S.

Ct.    at    2178.       As    such,   it     concluded   that     although      the

administration of a breath test is permissible as a search incident



       A blood test can provide a
       8                                           much   greater       amount    of
information than a simple breath test:

       [A] blood test, unlike a breath test, places in the hands
       of law enforcement authorities a sample that can be
       preserved and from which it is possible to extract
       information beyond a simple BAC reading. Even if the
       law enforcement agency is precluded from testing the
       blood for any purpose other than to measure BAC, the
       potential remains and may result in anxiety for the
       person tested.

Birchfield v. North Dakota, 579 U.S. __, 136 S. Ct. 2160, 2178
(2016).

                                         12
                                                                    No.    2016AP308-CR



to arrest for drunk driving, the administration of a blood test is

not.    Id. at 2185.

       ¶31   Of particular note, the Birchfield court acknowledged

that "prior opinions have referred approvingly to the general

concept of implied-consent laws that impose civil penalties and

evidentiary consequences on motorists who refuse to comply."                       Id.

at 2185.     Yet, the Court further concluded that criminal penalties

may    not   be    imposed   for    a    refusal.     Id.      In    reaching     this

determination, it emphasized:               "There must be a limit to the

consequences to which motorists may be deemed to have consented by

virtue of a decision to drive on public roads."                 Id.

       ¶32   The change in the United States Supreme Court's approach

to warrantless breath and blood tests on drunk driving suspects as

manifested        in    McNeely    and   Birchfield    gave    rise       to   several

challenges in Wisconsin that reached this court.                    First, in State

v. Howes, 2017 WI 18, 373 Wis. 2d 468, 893 N.W.2d 812, the court

of appeals certified to this court the very question we now

address:          the   constitutionality       of   the    incapacitated      driver
provision.        The Howes court ultimately upheld the search at issue

in that case in a split decision.               Nevertheless, the court issued




                                           13
                                                          No.   2016AP308-CR



no   majority   opinion   declaring    any   law   with   regard   to   the

constitutionality of the incapacitated driver provision.9

      ¶33   Subsequent to this court's decision in Howes, the court

of appeals again certified to this court a case raising the

constitutionality of the incapacitated driver provision, State v.

Mitchell, 2018 WI 84, 383 Wis. 2d 192, 914 N.W.2d 151.              Again,

this court did not issue a majority opinion declaring any law with

regard to the provision's constitutionality.           As in Howes, the

search at issue in Mitchell was upheld, but no rationale garnered

a majority vote.10    After Mitchell, the court of appeals again

attempted to certify the issue to this court, but we ultimately

denied the certification.      State v. Hawley, No. 2015AP1113-CR,



      9Then-Chief Justice Roggensack's lead opinion, joined by
Justice Rebecca Grassl Bradley and Justice Kelly, determined that
the search was permissible due to exigent circumstances. State v.
Howes, 2017 WI 18, ¶3, 373 Wis. 2d 468, 893 N.W.2d 812 (lead
opinion).    Justice Gableman's concurrence, joined by Justice
Ziegler, concluded that the incapacitated driver provision is not
facially unconstitutional. Id., ¶57 (Gableman, J., concurring).
Justice Abrahamson dissented, joined by Justice Ann Walsh Bradley
and joined in part by Justice Kelly, determining that the
incapacitated driver provision is unconstitutional.      Id., ¶93
(Abrahamson, J., dissenting).

       Then-Chief Justice Roggensack's lead opinion, joined by
      10

Justice Ziegler and Justice Gableman, determined that the
incapacitated driver provision passes constitutional muster.
State v. Mitchell, 2018 WI 84, ¶3, 383 Wis. 2d 192, 914 N.W.2d 151
(lead opinion). Justice Kelly, joined by Justice Rebecca Grassl
Bradley, disagreed with the lead opinion's constitutional analysis
but upheld the search on other grounds.      Id., ¶67 (Kelly, J.,
concurring).    Justice Ann Walsh Bradley, joined by Justice
Abrahamson, dissented, concluding that the incapacitated driver
provision is unconstitutional. Id., ¶89 (Ann Walsh Bradley, J.,
dissenting).

                                  14
                                                                   No.    2016AP308-CR



unpublished    certification      (Wis.      Ct.     App.        Nov.    21,   2018),

certification denied 2019 WI 98, 389 Wis. 2d 33, 935 N.W.2d 680.

     ¶34   Meanwhile,     the   United      States    Supreme       Court      granted

certiorari in Mitchell.         As the court of appeals in the instant

case stated, when it did so "the natural expectation was that the

court would resolve the constitutionality of the incapacitated

driver provision."    Prado, 393 Wis. 2d 526, ¶27.                Indeed, the case

squarely presented the issue and the State had expressly conceded

that exigent circumstances were not present.

     ¶35   However,   the    resulting      opinion    did        not    resolve   the

question and, like this court's opinions on the subject, did not

produce    a   majority     opinion.         Instead        of     addressing      the

constitutionality of the incapacitated driver provision, a four-

justice plurality opinion, authored by Justice Alito, determined

that exigent circumstances "almost always" permit a blood draw

without a warrant from an unconscious drunk driving suspect.

Mitchell v. Wisconsin, 588 U.S. __, 139 S. Ct. 2525, 2531 (2019).

Specifically, the plurality set forth:

     When police have probable cause to believe a person has
     committed a drunk-driving offense and the driver's
     unconsciousness or stupor requires him to be taken to
     the hospital or similar facility before police have a
     reasonable   opportunity   to  administer   a   standard
     evidentiary breath test, they may almost always order a
     warrantless blood test to measure the driver's BAC
     without offending the Fourth Amendment. We do not rule
     out the possibility that in an unusual case a defendant
     would be able to show that his blood would not have been
     drawn if police had not been seeking BAC information,
     and that police could not have reasonably judged that a
     warrant application would interfere with other pressing
     needs or duties. Because Mitchell did not have a chance


                                       15
                                                             No.     2016AP308-CR


      to attempt to make that showing, a remand for that
      purpose is necessary.
Id. at 2539.11      Ultimately, the case was remanded to the circuit

court for further proceedings.

                                         C

      ¶36   With this necessary background in hand, we turn now to

address the issue raised in several of the above-cited cases and

the    instant     case,        namely   the     constitutionality     of     the

incapacitated driver provision.

      ¶37   A    party    who    challenges    the   constitutionality       of   a

statute bears a significant burden.             We presume that a statute is

constitutional      and    the    challenger    must   demonstrate    that    the

statute is unconstitutional beyond a reasonable doubt.                Wood, 323

Wis. 2d 321, ¶15.

      ¶38   Prado asserts that the incapacitated driver provision

violates the Fourth Amendment.12               This Amendment to the United

States Constitution protects against unreasonable searches and

       Justice Thomas concurred in the judgment, but did not join
      11

the plurality's reasoning.    Instead, he concluded that exigent
circumstances will always be present in the case of an unconscious
driver due to the dissipation of alcohol in the bloodstream and
that the Court should do an about face from its holding in McNeely.
Mitchell v. Wisconsin, 588 U.S. __, 139 S. Ct. 2525, 2539 (Thomas,
J., concurring).

       Although Prado does not specify with particularity whether
      12

her challenge to the incapacitated driver provision is a facial
challenge or an as-applied challenge, like the court of appeals we
understand it to be a facial challenge.           See Prado, 393
Wis. 2d 526,   ¶30  n.9.      A  party   challenging   a   law  as
unconstitutional on its face must demonstrate that the law cannot
be constitutionally enforced under any circumstances.     State v.
Roundtree, 2021 WI 1, ¶17, 395 Wis. 2d 94, 952 N.W.2d 765 (citing
Michels v. Lyons, 2019 WI 57, ¶11, 387 Wis. 2d 1, 927 N.W.2d 486).

                                         16
                                                               No.     2016AP308-CR



seizures.13   State v. Dalton, 2018 WI 85, ¶38, 383 Wis. 2d 147, 914

N.W.2d 120.       A warrantless search is presumptively unreasonable

unless an exception to the warrant requirement applies.                  Id.

     ¶39    Prado argues that consent implied by statute does not

constitute actual consent sufficient for purposes of the Fourth

Amendment.    Because the incapacitated driver provision purports to

create a statutory exception to the warrant requirement where

actual consent has not been obtained, Prado asserts that it

violates    the    Fourth    Amendment's      proscription    of     unreasonable

searches.

     ¶40    Conversely, the State contends that the court of appeals

should have applied the determination of the United States Supreme

Court's plurality opinion in Mitchell, i.e., that a warrantless

search of an unconscious drunk driving suspect is almost always

permissible    under   the    exigent     circumstances      exception    to   the

warrant    requirement      and   that   it   is   up   to   the   defendant    to

demonstrate that the "unusual case" exception applies.                 It further

argues that the incapacitated driver provision is constitutional



     13   The Fourth Amendment to the United States Constitution sets
forth:

     The right of the people to be secure in their persons,
     houses, papers, and effects, against unreasonable
     searches and seizures, shall not be violated, and no
     Warrants shall issue, but upon probable cause, supported
     by Oath of affirmation, and particularly describing the
     place to be searched, and the persons or things to be
     seized.

U.S. Const. amend. IV.

                                         17
                                                                    No.     2016AP308-CR



because, pursuant to Mitchell, the blood draws it authorizes are

almost always justified.

      ¶41   We   agree   with       Prado     that    the     incapacitated        driver

provision    cannot      be     constitutionally              enforced     under      any

circumstances and is unconstitutional beyond a reasonable doubt.

In arriving at this conclusion, we begin with the premise that

consent and exigent circumstances are two separate and distinct

exceptions to the Fourth Amendment's warrant requirement.                        Indeed,

this court has previously set forth that "[t]wo of the carefully

delineated   exceptions        to    the    warrant     requirement       are    consent

searches and searches based on exigent circumstances."                          State v.

Krajewski, 2002 WI 97, ¶24, 255 Wis. 2d 98, 648 N.W.2d 385.

      ¶42   The State's essential argument in this case boils down

to   an   assertion    that     the       incapacitated       driver     provision    is

constitutional       because    exigent           circumstances     may     have     been

present.      This    argument        conflates       the     consent     and    exigent

circumstances     exceptions         to     the     warrant     requirement.          The

incapacitated driver provision of the implied consent statute is
not focused on exigent circumstances.                      As the moniker "implied

consent" connotes, the statute addresses consent, which is an

exception to the warrant requirement separate and apart from

exigent circumstances.

      ¶43   Thus, the determination of whether there were exigent

circumstances     does        not     involve        any      application       of    the

incapacitated driver provision.                   In other words, if the State

relies on exigent circumstances to justify a search, it is not
relying on the statute.             See Prado, 393 Wis. 2d 526, ¶64 ("If a
                                            18
                                                                       No.       2016AP308-CR



court ultimately determines that such a search is constitutional

in any given case, it will be on the basis of an exception such as

exigent circumstances, not on the basis of anything set forth in

the implied consent statute itself.").                     Searches of unconscious

drivers may almost always be permissible as the State contends,

but then they are almost always permissible under the exigent

circumstances exception to the warrant requirement pursuant to the

Mitchell plurality, not under the statute.

      ¶44   In   the    context     of       warrantless       blood   draws,         consent

"deemed" by statute is not the same as actual consent, and in the

case of an incapacitated driver the former is incompatible with

the   Fourth     Amendment.             Generally,        in    determining          whether

constitutionally       sufficient        consent     is    present,        a    court       will

review whether consent was given in fact by words, gestures, or

conduct.    State v. Artic, 2010 WI 83, ¶30, 327 Wis. 2d 392, 786

N.W.2d 430. This inquiry is fundamentally at odds with the concept

of "deemed" consent in the case of an incapacitated driver because

an unconscious person can exhibit no words, gestures, or conduct
to manifest consent.

      ¶45   Under      the    incapacitated         driver       provision,          we     ask

"whether the driver drove his car" and nothing more.                               State v.

Brar, 2017 WI 73, ¶¶64-65, 376 Wis. 2d 685, 898 N.W.2d 499 (Kelly,

J.,   concurring).           The   statute        thus    reduces      a       multifaceted

constitutional      inquiry        to    a     single     question         in    a    manner

inconsistent     with    this      court's        precedent      regarding           what    is

constitutionally required to establish consent.


                                             19
                                                          No.   2016AP308-CR



      ¶46    The constitution requires actual consent, not "deemed"

consent.14     Indeed, consent for purposes of a Fourth Amendment

search must be "unequivocal and specific."          State v. Reed, 2018 WI

109, ¶8, 384 Wis. 2d 469, 920 N.W.2d 56.          Consent that is "deemed"

by the legislature through the incapacitated driver provision is

neither of these things.       It cannot be unequivocal because an

incapacitated person can evince no words, gestures, or conduct to

demonstrate such an intent, and it is generalized, not specific.

      ¶47    Further, a person has a constitutional right to refuse

a search absent a warrant or an applicable exception to the warrant

requirement.    See Dalton, 383 Wis. 2d 147, ¶61.       The incapacitated

driver provision does not even afford a driver the opportunity to

exercise the right to refuse such a search.            Under the statute,

the   constitutional   right   to    refuse   a   warrantless   search   is

transformed into simply a matter of legislative grace.              Such a

transformation is incompatible with the Fourth Amendment.

      ¶48    United States Supreme Court precedent further supports

the determination that actual consent and "deemed" consent are
separate and distinct concepts that must be treated differently

under the Fourth Amendment.         The concept of a statutory per se


      14Courts in several other states have reached similar
conclusions regarding statutes allowing warrantless blood draws on
unconscious drivers. See Bailey v. State, 790 S.E.2d 98, 104-05
(Ga. Ct. App. 2016), overruled on other grounds by Welbon v. State,
799 S.E.2d 793 (Ga. 2017); Commonwealth v. Dennis, 135 N.E.3d 1070,
1078-79 (Mass. App. Ct. 2019); State v. Vargas, 404 P.3d 416, 422
(N.M. 2017); State v. Romano, 800 S.E.2d 644, 652 (N.C. 2017);
Stewart v. State, 442 P.3d 158, 162 (Okla. Crim. App. 2019); State
v. Ruiz, 581 S.W.3d 782, 786-87 (Tex. Crim. App. 2019).

                                     20
                                                   No.   2016AP308-CR



exception to the warrant requirement violates both McNeely and

Birchfield.   To explain, in McNeely, the Court concluded that

"[w]hether a warrantless blood test of a drunk-driving suspect is

reasonable must be determined case by case based on the totality

of the circumstances."    569 U.S. at 156.     A statutory per se

exception is antithetical to the case by case determination McNeely

mandates.15

     ¶49   As to Birchfield, the fundamental holding of that Court

was that a blood test cannot be administered as a search incident

to arrest for drunk driving.   Birchfield, 136 S. Ct. at 2185.   Yet

what the State seeks through the incapacitated driver provision is

just what Birchfield disallowed——a per se exception essentially

allowing a blood test on an unconscious driver as a search incident

to an arrest for drunk driving.   Further, in Birchfield the United

States Supreme Court addressed the situation we encounter here.

Specifically, it set forth:

     It is true that a blood test, unlike a breath test, may
     be administered to a person who is unconscious (perhaps
     as a result of a crash) or who is unable to do what is
     needed to take a breath test due to profound intoxication

     15We recognize that McNeely was an exigent circumstances case
and not a consent case. However, subsequent case law has hinted
at a broad application of the case by case determinations McNeely
requires.   In Aviles v. Texas, 571 U.S. 1119 (2014), the Court
vacated a judgment upholding a warrantless blood draw based solely
on consent derived through Texas's implied consent statute and
remanded to the Texas court of appeals for further consideration
in light of McNeely.      On remand, the Texas appellate court
concluded that the Texas implied consent statute "flies in the
face of McNeely's repeated mandate that courts must consider the
totality of the circumstances of each case." Aviles v. State, 443
S.W.3d 291, 294 (Tex. Ct. App. 2014).

                                  21
                                                               No.     2016AP308-CR


     or injuries. But we have no reason to believe that such
     situations are common in drunk-driving arrests, and when
     they arise, the police may apply for a warrant if need
     be.
Id. at 2184-85 (emphasis added).            Such a warrant application is

thus necessary unless another recognized exception to the warrant

requirement applies.

     ¶50    The Birchfield Court additionally opined:                "There must

be a limit to the consequences to which motorists may be deemed to

have consented by virtue of a decision to drive on public roads."

Id. at 2185.     A warrantless search on an unconscious person that

is justified only by statutorily "deemed" consent and no recognized

exception to the warrant requirement lies beyond that limit.

     ¶51    Contrary to the State's argument, the United States

Supreme    Court's     decision   in    Mitchell   does   not        change   this

conclusion.      The    plurality's     determination     in    Mitchell      said

nothing about the constitutionality of the incapacitated driver

provision, but simply said that exigent circumstances will almost

always be present in the situation that the statute addresses.

Mitchell, 139 S. Ct. at 2531.          Because Mitchell addressed exigent

circumstances and not consent, reliance on Mitchell does not equate

to reliance on the statute and that case thus does not affect our

determination.       As the court of appeals put it:

     [E]ven if a separate warrant exception may often
     apply . . . that does not save the constitutionality of
     the incapacitated driver provision.        If a court
     ultimately   determines   that   such   a   search   is
     constitutional in a given case, it will be on the basis
     of an exception such as exigent circumstances, not on
     the basis of anything set forth in the implied consent
     statute itself.


                                       22
                                                            No.    2016AP308-CR



Prado, 393 Wis. 2d 526, ¶64.

      ¶52    We recognize that our determination in the instant case

is inconsistent with the court of appeals' conclusion in State v.

Wintlend, 2002 WI App 314, 258 Wis. 2d 875, 655 N.W.2d 745.                 In

Wintlend, the court of appeals concluded that drivers give implied

consent to the type of search at issue here when they apply for a

Wisconsin driver's license, and that such consent is consistent

with the Fourth Amendment.          Id., ¶¶13, 17.    In other words, the

Wintlend court determined that actual consent provided at the scene

of an accident or arrest is irrelevant because the driver already

gave consent through the act of applying for a license.            See Prado,

393 Wis. 2d 526, ¶35.

      ¶53    This result cannot stand given our conclusion in the

present case.        To the extent that Wintlend rested on a premise

that a driver consents to a search through the simple act of

applying for a driver's license, it must be overruled.                 Such a

conclusion    does     not   take   into   account   the   constitutionally

significant difference between "deemed" and actual consent we
explain above.

      ¶54    Accordingly, we conclude that the incapacitated driver

provision is unconstitutional beyond a reasonable doubt.                   The

provision's "deemed" consent authorizes warrantless searches that

do not fulfill any recognized exception to the warrant requirement

and   thus     the    provision     violates   the    Fourth      Amendment's

proscription of unreasonable searches.




                                      23
                                                                     No.    2016AP308-CR



                                          IV

       ¶55    The     determination       that      the      incapacitated         driver

provision is unconstitutional does not end our inquiry.                         We turn

next to the applicability of the good faith exception to the

exclusionary rule.          The application of the good faith exception is

examined on a case by case basis.              See United States v. Leon, 468

U.S. 897, 918 (1984).

       ¶56    Evidence       obtained     through       an    unlawful      search     is

ordinarily excluded at trial.             State v. Blackman, 2017 WI 77, ¶68,

377 Wis. 2d 339, 898 N.W.2d 774.               However, the exclusionary rule

bar is not absolute, instead requiring the weighing of pertinent

interests.      Kennedy, 359 Wis. 2d 454, ¶36 (citing State v. Eason,

2001 WI 98, ¶43, 245 Wis. 2d 206, 629 N.W.2d 625). As such, courts

have crafted some exceptions to the rule where exclusion of the

evidence would not serve the exclusionary rule's purpose.

       ¶57    "[T]he exclusionary rule serves to deter deliberate,

reckless, or grossly negligent conduct, or in some circumstances

recurring or systemic negligence."               Herring v. United States, 555
U.S. 135, 144 (2009).           "To trigger the exclusionary rule, police

conduct      must   be   sufficiently       deliberate        that    exclusion       can

meaningfully        deter    it,    and   sufficiently        culpable      that     such

deterrence is worth the price paid by the justice system."                          Id.

       ¶58    While    the    exclusionary       rule     serves     to    protect   the

constitutional rights of defendants, as a necessary consequence it

also   "interfere[s]         with   the   criminal      justice      system's      truth-

finding function."          Leon, 468 U.S. at 907.           "Particularly when law
enforcement officers have acted in objective good faith or their
                                          24
                                                            No.     2016AP308-CR



transgressions have been minor, the magnitude of the benefit

conferred on . . . guilty defendants offends basic concepts of the

criminal justice system."         Id. at 907-08.

     ¶59     With these competing principles in mind, the United

States Supreme Court and this court have recognized a good faith

exception    providing      limited    circumstances   in   which     evidence

obtained in violation of the Fourth Amendment is not excluded at

trial.     See Blackman, 377 Wis. 2d 339, ¶70.          First, "[t]he good

faith exception has generally been applied when a law enforcement

officer has reasonably and objectively relied on settled law

(whether     statute   or    binding      judicial   precedent)     that    was

subsequently overruled."          Id. (citation omitted).         Second, the

exception is applicable when law enforcement relies on "a warrant

that was subsequently invalidated or that was based on erroneous

information resulting from isolated police negligence attenuated

from the arrest."      Id. (citations omitted).

     ¶60     The court of appeals in the instant case applied the

good faith exception and determined that the evidence obtained as
a result of the unconstitutional blood draw need not be suppressed.

It reasoned that "the State has met its burden to show that the

officer who directed the warrantless blood draw acted in objective

good-faith    reliance      on   the   incapacitated   driver     provision."

Prado, 393 Wis. 2d 526, ¶71.           "At the time that Prado's blood was

drawn, the incapacitated driver provision had been on the books

for decades, and its constitutionality had not been challenged in

any published appellate decision."           Id.


                                        25
                                                                No.   2016AP308-CR



     ¶61    Prado contends that the court of appeals' application of

the good faith exception was in error.              She asserts that the law

surrounding     the    incapacitated       driver   provision   was   not    well-

settled    so   as    to   justify   law      enforcement's   reliance   on   it.

Additionally, Prado argues that use of the exclusionary rule should

be expanded beyond mere deterrence of police misconduct, and should

be applied as a remedy for constitutional violations.

     ¶62    We disagree with Prado's argument on this point.                First,

accepting Prado's argument would run afoul of the United States

Supreme Court's decision in Illinois v. Krull, 480 U.S. 340 (1987).

In Krull, the Court considered whether the good faith exception

"should be recognized when officers act in objectively reasonable

reliance upon a statute authorizing warrantless administrative

searches, but where the statute is ultimately found to violate the

Fourth Amendment."         Id. at 342.

     ¶63    Answering this question in the affirmative, the Court

stated:    "The application of the exclusionary rule to suppress

evidence obtained by an officer acting in objectively reasonable
reliance on a statute would have as little deterrent effect on the

officer's actions as would the exclusion of evidence when an

officer acts in objectively reasonable reliance on a warrant."

Id. at 349.     The Court further explained:

     Unless a statute is clearly unconstitutional, an officer
     cannot be expected to question the judgment of the
     legislature that passed the law.      If the statute is
     subsequently   declared    unconstitutional,    excluding
     evidence obtained pursuant to it prior to such a judicial
     declaration will not deter future Fourth Amendment



                                         26
                                                                 No.    2016AP308-CR


      violations by an officer who has simply fulfilled his
      responsibility to enforce the statute as written.
Id. at 349-50.        This court has echoed such a maxim, referencing a

statute as "settled law" for purposes of the exclusionary rule.

Blackman, 377 Wis. 2d 339, ¶70.

      ¶64        These principles apply here.        We can discern no reason

for   applying       the   good   faith   exception      based   on    objectively

reasonable reliance on a warrant or court decision, but not on a

statute.         At the time of the search at issue, the incapacitated

driver provision remained in effect and had not been declared

unconstitutional.          Officer Parker testified that it never occurred

to him to attempt to procure a search warrant due to the existence

of the statute.16

      ¶65        Even accepting arguendo Prado's contention that court

decisions had muddied the status of the incapacitated driver

provision, what is clear is that no court had explicitly declared

it to be unconstitutional until now.             It would be unreasonable to

expect a police officer to synthesize the relevant case law to

divine that the statute was unconstitutional when no court had
clearly said so.

      ¶66        We also are compelled to decline Prado's invitation to

redefine the breadth of the exclusionary rule.                   Prado seeks to

apply      the    exclusionary    rule    not   as   a   deterrent     to   police


       Although our good faith inquiry is objective, when
      16

examining whether a reasonably well trained officer would have
known that a search was illegal in light of all the circumstances,
we recognize that those circumstances "frequently include a
particular officer's knowledge and experience." Herring v. United
States, 555 U.S. 135, 145 (2009).

                                          27
                                                                 No.    2016AP308-CR



misconduct, but as a remedy in and of itself to constitutional

violations.

      ¶67    Adherence to the principle of stare decisis dictates

that we reject Prado's argument.                 Stare decisis, the principle

that courts must stand by things decided, is fundamental to the

rule of law.        Hinrichs v. DOW Chem. Co., 2020 WI 2, ¶66, 389

Wis. 2d 669, 937 N.W.2d 37 (citation omitted).                 Any departure from

stare   decisis     requires      "special       justification."       Schultz   v.

Natwick, 2002 WI 125, ¶37, 257 Wis. 2d 19, 653 N.W.2d 266.

      ¶68    Just three years ago, a majority of this court in State

v.   Kerr,   2018    WI   87,    ¶6,   383      Wis. 2d 306,    913    N.W.2d 787,

circumscribed the breadth of the exclusionary rule, emphasizing

that police misconduct is the essence of the inquiry.                    Prado has

not provided a compelling "special justification" that would cause

us to revisit this recent determination.

      ¶69    We therefore conclude that under the facts of this case

law enforcement drew Prado's blood in reasonable reliance on a

statute that had not been determined to be unconstitutional.
Accordingly, the good faith exception to the exclusionary rule

applies and the evidence resulting from the draw of Prado's blood

need not be suppressed.

                                           V

      ¶70    In   sum,    we    conclude       that   the   incapacitated   driver

provision is unconstitutional beyond a reasonable doubt.                         The

provision's "deemed" consent authorizes warrantless searches that

do not fulfill any recognized exception to the warrant requirement


                                        28
                                                                      No.   2016AP308-CR



and    thus        the    provision    violates         the     Fourth      Amendment's

proscription of unreasonable searches.

       ¶71    However, we further conclude that under the facts of

this   case,       law   enforcement      drew   Prado's      blood    in   reasonable

reliance      on    a    statute   that    had    not    been    determined      to   be

unconstitutional.          Consequently, the good faith exception to the

exclusionary rule applies and the evidence resulting from the draw

of Prado's blood need not be suppressed.

       ¶72    Accordingly, we affirm the decision of the court of

appeals.

       By    the    Court.—The     decision      of   the     court   of    appeals   is

affirmed.




                                           29
                                                No.   2016AP308-CR.pdr




     ¶73   PATIENCE DRAKE ROGGENSACK, J.   (concurring).    Although

I agree with the bottom line of the majority opinion, i.e.,

affirming the court of appeals decision that permitted use of the

results of Dawn Prado's blood test in her trial, I do not agree

with the majority opinion because its reasoning does not follow

the direction of the United States Supreme Court in regard to the

evaluation of unconscious drivers.1

     ¶74   I also write to emphasize that there is nothing in the

majority opinion that precludes law enforcement from relying on

the legal standard set out in Mitchell v. Wisconsin, 139 S. Ct.

2525 (2019), to obtain a blood sample from an unconscious driver

for whom law enforcement has probable cause to believe drove while

intoxicated when "it is very likely that the driver would be taken

to an emergency room and that his blood would be drawn for

diagnostic purposes."   Id. at 2531.

     ¶75   Therefore, while the majority opinion reaches a bottom

line result with which I agree, I do not join the opinion.
Accordingly, I concur in mandate only.




     1 The majority opinion also does not apply a reasoned
statutory interpretation that presumes the constitutionality of
Wis. Stat. § 343.305.    I do not address that failure in this
concurrence because I apply Mitchell v. Wisconsin, 139 S. Ct. 2525
(2019), to uphold the search of Prado's blood.

                                1
                                                            No.    2016AP308-CR.pdr


                                I.   BACKGROUND2

      ¶76    The vehicle Prado was driving crossed the centerline and

collided with an oncoming vehicle, killing the other driver and

injuring Prado's passenger and herself.                 A first responder saw

Prado lying in a ditch near the crash and smelled the odor of

intoxicants on her breath when he approached her.                 Prado, who had

three     prior   OWI   convictions,    was    transported    to    a   hospital.

Officer Parker met the unconscious Prado in the hospital.                  He read

her the Informing the Accused form and then ordered that Prado's

blood be drawn and tested.           Her blood test revealed that she had

a prohibited alcohol concentration (PAC) of 0.081 and that her

blood also contained benzoylecgonine, the major metabolite of

cocaine.3

      ¶77    Prado was charged with:          homicide by intoxicated use of

a motor vehicle, while having a prior OWI-related conviction;

homicide by use of a motor vehicle, while having a PAC; homicide

by use of a motor vehicle with a detectable amount of a restricted

controlled substance; causing injury by operation of a motor
vehicle while intoxicated as a second or subsequent offense;

causing injury by use of a motor vehicle with detectable amount of

a   restricted     controlled    substance     as   a   second    or    subsequent



      2The majority opinion ably sets forth the factual background,
so I recount only that which is necessary to understand the
discussion that follows.
      3Benzoylecgonine is the major metabolite of cocaine. A.W.
Jones et al., Concentrations of Cocaine and its Major Metabolite
Benzoylecgonine in Blood Samples From Apprehended Drivers in
Sweden, Forensic Sci. Int'l, May 20, 2008.

                                        2
                                                       No.   2016AP308-CR.pdr


offense; operating a motor vehicle while under the influence of an

intoxicant as a 4th offense and three other related counts.

       ¶78   She moved to suppress the results of her blood test,

claiming that the unconscious driver provisions in Wis. Stat.

§ 343.305(3)(b) and (ar) were unconstitutional, facially and as

applied to her.      The circuit court granted suppression because

Prado's blood was drawn without a warrant, and the circuit court

concluded that the lack of a warrant violated her Fourth Amendment

right to be free from unreasonable searches.

       ¶79   The State appealed.     The court of appeals reversed, in

reliance on the good faith exception to the exclusionary rule.

State v. Prado, 2020 WI App 42, ¶66, 393 Wis. 2d 526, 947 N.W.2d

182.    However, the court of appeals chose not to apply the legal

standard set out by the Supreme Court in Mitchell.           This choice is

interesting because the District IV panel that decided Prado had

two out of three judges who were the same judges as decided State

v. Richards, 2020 WI App 48, ¶12, 393 Wis. 2d 772, 948 N.W.2d 359,

where Mitchell's legal standard for blood draws from an unconscious
driver was employed.

                             II.   DISCUSSION

                        A.   Standard of Review

       ¶80   We review a grant or denial of a suppression motion

grounded in the Fourth Amendment of the United States Constitution

and Article, I, Section 11 of the Wisconsin Constitution as a

question of constitutional fact.         State v. Howes, 2017 WI 18, ¶17,

373 Wis. 2d 468, 893 N.W.2d 812.            To answer that question, we
employ a two-step inquiry.     Id.

                                     3
                                                                 No.   2016AP308-CR.pdr


       ¶81   First,    we     review    the    circuit     court's      findings    of

historical facts, which we will affirm unless they are clearly

erroneous.        Id., ¶18.    Second, we independently determine whether

the historical facts establish circumstances sufficient to justify

a warrantless search.          Id.

                              B.   General Principles

       ¶82   A blood draw is a search of the person within the meaning

of the Fourth Amendment.           State v. Tullberg, 2014 WI 134, ¶31, 359

Wis. 2d 421, 857 N.W.2d 120.            Both "[t]he Fourth Amendment to the

United States Constitution and Article I, Section 11 of the

Wisconsin Constitution protect the right of the people to be secure

in their persons, houses, papers and effects, against unreasonable

searches and seizures." Id., ¶29 (internal quotations and citation

omitted).

       ¶83   However, the Fourth Amendment and Article I, Section 11

do not proscribe all searches, only those that are "unreasonable."

State v. Robinson, 2010 WI 80, ¶24, 327 Wis. 2d 302, 786 N.W.2d

463.     "An action is 'reasonable' under the Fourth Amendment,
regardless of the individual officer's state of mind, 'as long as

the circumstances, viewed objectively, justify [the] action.'"

Brigham City v. Stuart, 547 U.S. 398, 404 (2006) (quoting Scott v.

United States, 436 U.S. 128, 138 (1978)).

       ¶84   The Fourth Amendment does not mention securing a warrant

prior   to    a    search.         However,    in   part    to    protect     against

unreasonable searches, we have held that "[a] warrantless search

is presumptively unreasonable."               Tullberg, 359 Wis. 2d 421, ¶30.
Nevertheless, there are well-established exceptions to the warrant

                                          4
                                                              No.   2016AP308-CR.pdr


requirement.        State v. Brar, 2017 WI 73, ¶16, 376 Wis. 2d 685, 898

N.W.2d 499.         Exigent circumstances, which include a risk that

evidence will be destroyed, have created exceptions to the warrant

requirement.        Howes, 373 Wis. 2d 468, ¶24.

     ¶85      When exigent circumstances are present in an OWI case,

there   are     four    additional   considerations      that       bear   on   the

reasonableness of the search.

     (1) The blood draw is taken to obtain evidence of
     intoxication from a person lawfully arrested for a
     drunk-driving related violation or crime, (2) there is
     a clear indication that the blood draw will produce
     evidence of intoxication, (3) the method used to take
     the blood sample is a reasonable one and performed in a
     reasonable manner, and (4) the arrestee presents no
     reasonable objection to the blood draw.
Id., ¶25 (quoting State v. Kennedy, 2014 WI 132, ¶17, 359 Wis. 2d

454, 856 N.W.2d 834).           "[C]lear indication" is supported by the

same facts that yield probable cause to arrest. Howes, 373 Wis. 2d

468, ¶25.

     ¶86      The    required    legal       standard   for     addressing      the

unconscious driver is set out in Mitchell.               As explained by the

plurality, when there is probable cause that an unconscious driver

is under the influence of intoxicants and likely would be treated

at a medical facility for which blood would be drawn for diagnostic

purposes, obtaining a blood sample does not require a warrant.

Mitchell, 139 S. Ct. at 2531.

     ¶87      Justice Clarence Thomas would have gone farther than the

plurality and concluded that the Court should apply the per se

rule he proposed in Missouri v. McNeely, 569 U.S. 141 (2013).
"Under that rule, the natural metabolization of alcohol in the

                                         5
                                                        No.    2016AP308-CR.pdr


blood stream 'creates an exigency once police have probable cause

to believe the driver is drunk,' regardless of whether the driver

is   conscious."     Mitchell,   139   S. Ct.    at    2539     (Thomas,   J.,

concurring).

      ¶88   I note that based on Marks v. United States, 430 U.S.

188, 193 (1977), the plurality opinion written by Justice Alito in

Mitchell has the narrowest grounds supporting the judgment of the

Court, and therefore, it sets the legal standard in regard to

obtaining blood samples from unconscious drivers.               In Richards,

393 Wis. 2d 772, the court of appeals applied the Mitchell standard

in a published opinion.

      ¶89   There, a sheriff's deputy found Donnie Gene Richards

behind the wheel of a motor vehicle at the scene of an accident.

Id., ¶1.    He was unconscious and severely injured.          Id.   The deputy

determined there was probable cause to believe Richards had been

operating the vehicle while intoxicated and that his injuries were

so serious that he would soon be transported by helicopter to a

hospital approximately fifty miles away.              Id.     Therefore, the
deputy ordered that blood be drawn from Richards before he was

placed in the helicopter.    Id.

      ¶90   Richards was charged with OWI, 12th offense.             Id., ¶2.

He moved to suppress the results of the blood test4 because his

blood was drawn without a warrant.      Id.     The circuit court denied

suppression, finding there were exigent circumstances, which the

court concluded obviated the need for a warrant.              Id.   On appeal,


      4Richards had a PAC of 0.196. State v. Richards, 2020 WI
App 48, ¶12, 393 Wis. 2d 772, 948 N.W.2d 359.

                                   6
                                                        No.    2016AP308-CR.pdr


the court of appeals affirmed, "[a]pplying the factors set forth

in Mitchell."   Id.

                        C.    Prado's Blood Draw

     ¶91   Prado fitted within the category of exigent circumstance

cases for which no warrant was needed to obtain a sample of her

blood to test for alcohol and other intoxicants.              Law enforcement

had probable cause to believe that she drove while intoxicated;

she was unconscious; blood was likely to be drawn for medical

procedures to assist in her care and obtaining a blood sample to

test for intoxicants was compelling because PAC evidence was

"dissipating" and "some other factor create[d] pressing health,

safety or law enforcement needs that would take priority over a

warrant application."        Mitchell, 139 S. Ct. at 2537.5          Here, it

was Prado's own health and safety that set law enforcement's

priorities.

     ¶92   Further,   my      evaluation     of   the   four      additional

considerations that we have reviewed when exigent circumstances

are said to exist confirms that obtaining a sample of Prado's blood
without a warrant was reasonable.          First, the parties stipulated

that there was probable cause to believe that Prado was driving

while intoxicated at the time of the accident.          Second, there was

probable cause to believe that the blood sample would yield

evidence of intoxicants due to the stipulation and the smell of


     5 Mitchell v. Wisconsin, 139 S. Ct. at 2539, left open a
possibility that a warrant might have been required if blood were
not likely to be drawn for medical reasons.        However, that
possibility does not apply here, nor does Prado argue that it
applies.

                                     7
                                                                    No.    2016AP308-CR.pdr


intoxicants about Prado.          Third, Prado was unconscious, so there

was no opportunity for an evidentiary breath test.6                          Fourth, her

blood sample was taken at a hospital, by hospital staff who had

been securing blood for Prado's medical requirements.                           Obtaining

a blood sample to test for intoxicants was compelling based on

metabolic evidence destruction.                 Accordingly, the blood draw was

reasonable   and    the      results   of       the   blood    test       should   not   be

suppressed at Prado's trial.

                        D.    Impaired Driver Concerns

      ¶93   In the case before us, Prado had three OWI convictions

prior to the accident that took the life of the driver of the

vehicle she struck while intoxicated.                 Drunk drivers causing death

and   disarray     on   Wisconsin's      roads        are     not   new     phenomenons.

Recently, the Milwaukee Journal Sentinel had a front page article

about a young man who had served five tours of duty in Vietnam

where he was a helicopter pilot.                He received more than 100 medals

because of his bravery and dedication to our country.                        He survived

the war, but shortly after returning home to Wisconsin, he was
killed by a drunk driver.              Somehow Wisconsin has to get this

problem under control.

                                III.     CONCLUSION

      ¶94   Although I agree with the bottom line of the majority

opinion,    i.e.,   affirming      the      court     of    appeals       decision    that


      6Blood tests are important for conscious as well as
unconscious drivers because it is only with a blood test that a
driver's use of cocaine will be detected. Prado would have avoided
a charge of driving after ingesting a prohibited substance, e.g.,
cocaine, without a blood test.

                                            8
                                                 No.   2016AP308-CR.pdr


permitted use of the results of Dawn Prado's blood test in her

trial, I do not agree with the majority opinion because its

reasoning does not follow the direction of the United States

Supreme Court in regard to the evaluation of unconscious drivers.

    ¶95   I also write to emphasize that there is nothing in the

majority opinion that precludes law enforcement from relying on

the legal standard set out in Mitchell to obtain a blood sample

from an unconscious driver for whom law enforcement has probable

cause to believe drove while intoxicated when "it is very likely

that the driver would be taken to an emergency room and that his

blood would be drawn for diagnostic purposes."   Id. at 2531.

    ¶96   Therefore, while the majority opinion reaches a bottom

line result with which I agree, I do not join the opinion.

Accordingly, I concur in mandate only.

    ¶97   I am authorized to state that Chief Justice ANNETTE

KINGSLAND ZIEGLER joins this concurrence.




                                9
    No.   2016AP308-CR.pdr




1